Exhibit 10.32

AMENDMENT NO. 1 TO CREDIT AGREEMENT

This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of October 12, 2006 among the following: (i) CIRCOR INTERNATIONAL, INC., a
Delaware corporation (the “Borrower”); (ii) the lenders party hereto (each a
“Lender” and collectively, the “Lenders”); and (iii) KEYBANK NATIONAL
ASSOCIATION, as the administrative agent (in such capacity, the “Administrative
Agent”).

RECITALS:

A. The Borrower, the Administrative Agent, the Lenders, and BANK OF AMERICA, NA,
as Documentation Agent, are parties to the Credit Agreement, dated as of
December 20, 2005 (as the same may from time to time be amended, restated or
otherwise modified, the “Credit Agreement”).

B. The Borrower, the Administrative Agent and the Lenders desire to amend the
Credit Agreement to modify certain provisions thereof.

AGREEMENT:

In consideration of the premises and mutual covenants herein and for other
valuable consideration, the Borrower, the Administrative Agent and the Lenders
agree as follows:

Section 1. Definitions. Unless otherwise defined herein, each capitalized term
used in this Amendment and not defined herein shall be defined in accordance
with the Credit Agreement.

Section 2. Amendments.

2.1 New Definition. Article I of the Credit Agreement is hereby amended to add
the following new definitions thereto:

“Amendment No. 1 Effective Date” means October 12, 2006.

2.2 Amendments to Certain Definitions. The definitions of “LC Commitment
Amount”) and “Total Revolving Commitment”) are hereby amended and restated as
follows:

“LC Commitment Amount” means $40,000,000 or the Dollar Equivalent thereof in
Designated Foreign Currency.

“Total Revolving Commitment” means the sum of the Revolving Commitments of the
Lenders as the same may be decreased pursuant to Section 2.12(c) or increased
pursuant to Section 2.02(b). As of the Closing Date, the amount of the Total
Revolving Commitment is $95,000,000 and as of the Amendment No. 1 Effective
Date, the Total Revolving Commitment is $125,000,000.

2.3 Amendment to Section 2.09(c). Section 2.09(c) of the Credit Agreement is
hereby amended and restated as follows:

(c) Interest on Swing Loans. The outstanding principal amount of each Swing Loan
shall bear interest from the date of the Borrowing at a rate per annum that
shall be equal to the



--------------------------------------------------------------------------------

Quoted Rate applicable thereto. Each Swing Loan shall bear interest for a
minimum of one day. Interest accrued on all Swing Loans shall be paid on the
last day of each month and on the Revolving Facility Termination Date.

2.4 Amendment to Section 7.04(f). Section 7.04(f) of the Credit Agreement is
hereby amended and restated as follows:

(f) additional Indebtedness of the Borrower or any of its Subsidiaries to the
extent not permitted by any of the foregoing clauses (including, without
limitation, Capital Lease Obligations and other Indebtedness secured by Liens
referred to in Section 7.03(c)), provided that (i) the aggregate outstanding
principal amount of all such Indebtedness does not exceed $80,000,000 at any
time, (ii) no Default or Event of Default shall exist or immediately after
incurring any such Indebtedness shall begin to exist, and (iii) the Borrower
shall be in compliance with the financial covenants set forth in Section 7.07
after giving pro forma effect to the incurrence of any such Indebtedness.

Section 3. Increase of Revolving Commitments. Prior to the date hereof, the
Borrower increased the Total Revolving Commitment from $95,000,000 to
$125,000,000 in accordance with Section 2.02(b). The Lenders agree that,
notwithstanding such increase in the Total Revolving Commitment, the Borrower
may increase the Total Revolving Commitment after the Amendment No. 1 Effective
Date by an additional $30,000,000 from $125,000,000 to $155,000,000 subject to
the terms and conditions of Section 2.02(b).

Section 4. Effectiveness.

4.1 Conditions Precedent. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent:

(i) Amendment Executed. This Amendment shall have been executed by the Borrower,
each Subsidiary Guarantor, the Administrative Agent and each of the Lenders, and
counterparts hereof as so executed shall have been delivered to the
Administrative Agent.

(ii) Officer’s Certificate; Resolutions. The Borrower and each Subsidiary
Guarantor shall have delivered to the Administrative Agent an officer’s
certificate certifying the names of the officers of the Borrower or such
Subsidiary Guarantor authorized to sign this Amendment and the other Loan
Documents, if any, required to be executed in connection herewith, together with
the true signatures of such officers and certified copies of the resolutions of
the board of directors of the Borrower and each Subsidiary Guarantor evidencing
approval of the execution and delivery of this Amendment and the other Loan
Documents, if any, being executed in connection herewith.

(iii) Notes. Upon the request of any Lender, the Borrower shall have executed
and delivered to each such Lender a replacement Revolving Facility Note
reflecting the new amount of such Lender’s Revolving Commitment.

(iv) Fees. The Borrower shall have (i) paid to the Administrative Agent, for the
benefit of the Lenders, the fees agreed to between the Borrower and the Lenders,
(ii) paid to the Administrative Agent, for its sole account, the fees agreed to
between the Borrower and the Administrative Agent, and (iii) paid all legal fees
and expenses of the Administrative Agent in connection with the preparation and
negotiation of this Amendment and the other documents being executed or
delivered in connection herewith.

 

-2-



--------------------------------------------------------------------------------

(v) Other Matters. The Borrower and each Subsidiary Guarantor shall have
provided such other items and shall have satisfied such other conditions as may
be reasonably required by the Administrative Agent.

4.2 Amendment Effective Date. This Amendment shall be effective on the date (the
“Amendment Effective Date”) upon which the conditions precedent set forth in
Section 4.1 above are satisfied. The Administrative Agent shall provide the
Borrower and the Lenders notice immediately upon the occurrence of the Amendment
Effective Date. Unless otherwise specifically set forth herein, each of the
amendments and other modifications set forth in this Amendment shall be
effective on and after the Amendment Effective Date.

Section 5. Miscellaneous.

5.1 Representations and Warranties. The Borrower and each Subsidiary Guarantor,
by signing below, hereby represents and warrants to the Administrative Agent and
the Lenders that:

(i) the Borrower and each Subsidiary Guarantor has the legal power and authority
to execute and deliver this Amendment;

(ii) the officers executing this Amendment on behalf of the Borrower and each
Subsidiary Guarantor have been duly authorized to execute and deliver the same
and bind the Borrower or such Subsidiary Guarantor with respect to the
provisions hereof;

(iii) the execution and delivery hereof by the Borrower or each Subsidiary
Guarantor and the performance and observance by the Borrower and each Subsidiary
Guarantor of the provisions hereof do not violate or conflict with the
Organizational Documents of the Borrower or any Subsidiary Guarantor or any law
applicable to the Borrower or any Subsidiary Guarantor or result in a breach of
any provision of or constitute a default under any other agreement, instrument
or document binding upon or enforceable against the Borrower or such Subsidiary
Guarantor;

(iv) no Default or Event of Default exists under the Credit Agreement, nor will
any occur immediately after the execution and delivery of this Amendment or by
the performance or observance of any provision hereof;

(v) neither the Borrower nor any Subsidiary Guarantor has any claim or offset
against, or defense or counterclaim to, any obligations or liabilities of the
Borrower or such Subsidiary Guarantor under the Credit Agreement or any other
Loan Document;

(vi) this Amendment constitutes a valid and binding obligation of the Borrower
and each Subsidiary Guarantor in every respect, enforceable in accordance with
its terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or other similar laws of general application affecting the
enforcement of creditors’ rights or by general principles of equity limiting the
availability of equitable remedies; and

(vii) each of the representations and warranties set forth in Article V of the
Credit Agreement is true and correct in all material respects as of the date
hereof, except to the extent that any thereof expressly relate to an earlier
date.

5.2 Credit Agreement Unaffected. Each reference to the Credit Agreement or in
any other Loan Document shall hereafter be construed as a reference to the
Credit Agreement as amended hereby. Except as herein otherwise specifically
provided, all provisions of the Credit Agreement shall remain in full force and
effect and be unaffected hereby. This Amendment shall be a Loan Document.

 

-3-



--------------------------------------------------------------------------------

5.3 Subsidiary Guarantor Acknowledgment. Each Subsidiary Guarantor, by signing
this Amendment:

(i) consents and agrees to and acknowledges the terms of this Amendment;

(ii) acknowledges and agrees that all of the Loan Documents to which such
Subsidiary Guarantor is a party or otherwise bound shall continue in full force
and effect and that all of such Subsidiary Guarantor’s obligations thereunder
shall be valid and enforceable and shall not be impaired or limited by the
execution or effectiveness of this Amendment;

(iii) represents and warrants to the Administrative Agent and the Lenders that
all representations and warranties made by such Subsidiary Guarantor and
contained in this Amendment or any other Loan Document to which it is a party
are true and correct in all material respects on and as of the Amendment
Effective Date to the same extent as though made on and as of the Amendment
Effective Date, except to the extent that any thereof expressly relate to an
earlier date; and

(iv) acknowledges and agrees that (A) notwithstanding the conditions to
effectiveness set forth in this Amendment, such Subsidiary Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
which such Subsidiary Guarantor is a party to consent to the amendments to the
Credit Agreement effected pursuant to this Amendment and (B) nothing in the
Credit Agreement, this Amendment or any other Loan Document shall be deemed to
require the consent of such Subsidiary Guarantor to any future amendments or
modifications to the Credit Agreement.

5.4 Waiver. The Borrower and each Subsidiary Guarantor, by signing below, hereby
waives and releases the Administrative Agent and each of the Lenders and their
respective Related Parties from any and all claims, offsets, defenses and
counterclaims of which the Borrower and any Subsidiary Guarantor is aware, such
waiver and release being with full knowledge and understanding of the
circumstances and effect thereof and after having consulted legal counsel with
respect thereto.

5.5 Entire Agreement. This Agreement, together with the Credit Agreement and the
other Loan Documents integrate all the terms and conditions mentioned herein or
incidental hereto and supersede all oral representations and negotiations and
prior writings with respect to the subject matter hereof.

5.6 Counterparts This Amendment may be executed in any number of counterparts,
by different parties hereto in separate counterparts and by facsimile signature,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.

5.7 Governing Law. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW). TO THE FULLEST EXTENT PERMITTED BY LAW, THE BORROWER
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW
OF ANY JURISDICTION OTHER THAN THE STATE OF OHIO NEW YORK GOVERNS THIS AMENDMENT
OR ANY OF THE OTHER LOAN DOCUMENTS.

 

-4-



--------------------------------------------------------------------------------

5.8 JURY TRIAL WAIVER. EACH OF THE PARTIES TO THIS AMENDMENT HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS
(INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS
RELATING TO ANY OF THE FOREGOING), OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

[Signature pages follow.]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.

 

CIRCOR INTERNATIONAL, INC.,

as the Borrower

By:  

/S/ Kenneth W. Smith

Name:   Kenneth W. Smith Title:   Vice President

KEYBANK NATIONAL ASSOCIATION,

as the Administrative Agent and as a Lender

By:  

/S/ Suzannah Harris

Name:   Suzannah harris Title:   Vice President

Each of the undersigned Subsidiary Guarantor’s acknowledge the terms of and
consent to the foregoing:

 

AERODYNE CONTROLS, INC. By:  

/S/ Kenneth W. Smith

Name:   Kenneth W. Smith Title:   Vice President CIRCLE SEAL CONTROLS, INC. By:
 

/S/ Kenneth W. Smith

Name:   Kenneth W. Smith Title:   Vice President CIRCOR, INC. By:  

/S/ Kenneth W. Smith

Name:   Kenneth W. Smith Title:   Vice President CIRCOR BUSINESS TRUST By:  

/S/ Kenneth W. Smith

Name:   Kenneth W. Smith Title:   Trustee CIRCOR ENERGY PRODUCTS, INC. By:  

/S/ Kenneth W. Smith

Name:   Kenneth W. Smith Title:   Vice President

 

-6-



--------------------------------------------------------------------------------

CIRCOR IP HOLDING CO. By:  

/S/ Kenneth W. Smith

Name:   Kenneth W. Smith Title:   Vice President CIRCOR SECURITIES CORP. By:  

/S/ Kenneth W. Smith

Name:   Kenneth W. Smith Title:   Vice President DOPAK, INC. By:  

/S/ Kenneth W. Smith

Name:   Kenneth W. Smith Title:   Vice President HOKE, INC. By:  

/S/ Kenneth W. Smith

Name:   Kenneth W. Smith Title:   Vice President LESLIE CONTROLS, INC. By:  

/S/ Kenneth W. Smith

Name:   Kenneth W. Smith Title:   Vice President LOUD ENGINEERING AND
MANUFACTURING, INC. By:  

/S/ Kenneth W. Smith

Name:   Kenneth W. Smith Title:   Vice President SPENCE ENGINEERING COMPANY,
INC. By:  

/S/ Kenneth W. Smith

Name:   Kenneth W. Smith Title:   Vice President TEXAS SAMPLING, INC. By:  

/S/ Kenneth W. Smith

Name:   Kenneth W. Smith Title:   Vice President

 

-7-



--------------------------------------------------------------------------------

Signature Page to

Amendment No. 1 dated as of October 12, 2006

to the

Credit Agreement among Circor International, Inc., as the Borrower,

KeyBank National Association, as the Administrative Agent, and

the Lenders Party Thereto

Name of Institution: Bank of America, NA

 

By:  

/s/ Richard J MacDonald

Name:   Richard J MacDonald Title:   Vice President / Credit Products officer

Name of Institution: Citizens Bank of Massachusetts

 

By:  

/s/ James Tzouvelis

Name:   James Tzouvelis Title:   Vice President

Name of Institution: SunTrust Bank

 

By:  

/s/ Michael Lapresi

Name:   Michael Lapresi Title:   Managing Director



--------------------------------------------------------------------------------

Schedule 1

Lenders and Commitments

 

Lender

   Revolving
Commitment    Revolving Facility
Percentage  

KeyBank National Association

   $ 39,473,684.21    31.578947368 %

Bank of America, NA

   $ 39,473,684.21    31.578947368 %

Citizens Bank of Massachusetts

   $ 26,315,789.47    21.052631579 %

SunTrust Bank

   $ 19,736,842.11    15.789473684 %              

Total:

   $ 125,000,000    100.00 %              